DETAILED ACTION
Status of Claims
	Claims 2-11, 15, 17-19 and 21-24 are pending.
	Claims 1, 12-14, 16 and 20 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	The previous ground of rejection under 35 U.S.C. 112b of claim 6 is withdrawn in view of Applicant’s amendment.
	The previous grounds of rejection under 35 U.S.C. 102(a)(1) are withdrawn in view of Applicant’s amendment. 
	The previous grounds of rejection under 35 U.S.C. 103 stand. 
	New grounds of rejection under 35 U.S.C. 103 are necessitated by amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-6, 8-9, 11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemmi et al. (US 2016/0115610), in view of Whitney et al. (“Pop-up book MEMS” J. Micromech. Microeng. 21, 2011, 115021) and in view of Fréchette et al. (“High-Speed microfabricated silicon turbomachinery and fluid film bearings”, Journal of microelectromechanical systems, 14, 1, 2005).
Regarding claim 21, Hemmi discloses an electroforming method for forming a contact element (= electrical machine) (title = a method of forming an electrical machine), the method comprising:
Electroforming contact element (25, [0009] = a first metal layer) onto a conductive base material (21 = base sheet) ([0039] = electroforming a first metal layer defining a first predetermined geometry onto a base sheet);
Electroforming a second contact element (25 = second metal layer) separate from the first metal layer onto the conductive base material (21 = base sheet) (Figures 6, 10 =electroforming a second metal layer separate from the first metal layer onto the base sheet, with the second metal layer having the same first predetermined geometry as the first metal layer);
Peeling the first contact element from the base sheet ([0051], Figure 11= removing the first metal layer from the base sheet thereby forming a first discrete metal laminate);
Peeling the second contact element from the base sheet ([0051], Figure 11 = removing the second metal layer from the base sheet thereby forming a second discrete metal laminate, wherein the first discrete metal laminate and the second discrete metal laminate at least partially define a first set of discrete metal laminates having the first predetermined geometry); and
Arrange an insulating film (28 = insulating layer) between the contact elements by stacking ([0070], Figure 26 = arranging an insulating layer between the first discrete metal laminate and the second discrete metal laminate in a stack to define a layered electrical machine component having the same first predetermined geometry as the first metal layer and the second metal layer).
Hemmi differs from the claimed invention in that Hemmi discloses forming contact elements (abstract) and fails to disclose the claimed generator, rotor and stator.  

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising forming stator or rotor laminate portions of a generator because Whitney and Fréchette disclose that laminate machines such as gas turbines can be formed by a variety of fabrication techniques such as electroplating.  It would have been obvious to select a laminate design such as a stator and rotor to produce the desired machine such as a generator.  Hemmi, Whitney and Fréchette overlap in the field of forming complex 3D layered structures.  It would have been obvious to utilize the method of Hemmi to produce complex geometric structures such as the generators or gas turbines of Whitney and Fréchette. 
 Regarding claim 2, Hemmi discloses forming multiple contact elements (25) which reads on a second set of discrete metal laminates [0070].  The instant claim does not require the second predetermined geometry to vary from the first predetermined geometry.
Regarding claim 3, Hemmi does not indicate if multiple contact element sets are formed simultaneously, however, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP § 2144.04 IV C).  Moreover, performing the electroforming of contact elements simultaneously would have been obvious to one of ordinary skill to practice production efficiency and reduce production costs. 
Regarding claims 4 and 5, Hemmi does not explicitly disclose the geometry including a rim, hub and spokes, however, Hemmi teaches that the contact elements may have any forming of complex shape [0052], thus one of ordinary skill in the art would select the desired shape based on the application of the contact element. Moreover, Hemmi discloses an outer boundary (= rim), a central portion (= hub), and a spring part (44 = radial spoke). The structures of a rim, inner hub, spokes are intrinsic to the generator of Fréchette.  
Regarding claim 6, Hemmi discloses separating the contact elements (25) from a remainder of the frame parts ([0043], Figure 11 = scrap part).  
Regarding claim 8, Hemmi discloses forming cavities (23) on the conductive base material prior to electroforming the first electrical contact having the first predetermined geometry ([0043], Figure 5 = forming at least one exposed region on a base sheet prior to the electroforming the first metal layer, wherein the at least one exposed region has the first predetermined geometry).  
Regarding claim 9, Hemmi discloses forming a mold form ([0042], 22b = mask to the base sheet).
Regarding claim 11, Hemmi discloses wherein the insulating layer (28) has the first predetermined geometry (Figure 10).  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemmi et al. (US 2016/0115610), in view of Whitney et al. (“Pop-up book MEMS” J. Micromech. Microeng. 21, 2011, 115021), in view of Fréchette et al. (“High-Speed microfabricated silicon turbomachinery and fluid film bearings”, Journal of microelectromechanical systems, 14, 1, 2005) and in further view of Xerox (GB 1400200). 
Regarding claim 7, Hemmi, Whitney and Fréchette disclose the claimed invention as applied above.  The combination fails to disclose recycling scrap.
Xerox discloses recycling of materials such as nickel or metal scrap (title) from nickel waste material (page 1).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising recycling of material scrap because Xerox teaches a recovery process to reduce production costs and reduce environmental impact (page 1).  It would have been obvious to reuse metallic material to carry out further formation processes such as electroforming.  
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemmi et al. (US 2016/0115610), in view of Whitney et al. (“Pop-up book MEMS” J. Micromech. Microeng. 21, 2011, 115021), in view of Fréchette et al. (“High-Speed microfabricated silicon turbomachinery and fluid film bearings”, Journal of microelectromechanical systems, 14, 1, 2005) and in further view of Abe et al. (US 2017/0362728).
Regarding claim 10, the combination above discloses the claimed invention as applied to claim 8.  The combination fails to disclose applying a conductive treatment to the at least one exposed region prior to the electroforming.  The conductive base material of Hemmi is stainless steel and therefore already electrically conductive to perform electroforming, however, it is known in the same field of electroforming components as disclosed by Abe of forming a conductive seed layer (2) to a non-conductive substrate to render the substrate conductive [0087].  Before the effect filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising performing a conductive treatment because Abe teaches that when a non-conductive substrate is utilized, an initial seed layer is provided to render the substrate conductive to carry out electroforming.  
Claims 22-24, 15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemmi et al. (US 2016/0115610) in view of Whitney et al. (“Pop-up book MEMS” J. Micromech. Microeng. 21, 2011, 115021).
 Fréchette et al. (“High-Speed microfabricated silicon turbomachinery and fluid film bearings”, Journal of microelectromechanical systems, 14, 1, 2005) is herein cited as evidence. 
Regarding claim 22, Hemmi discloses the claimed invention as applied above (see at least claim 21).  Hemmi discloses electroforming multiple first metal layers (25, Figure 6) onto an exposed region (Figure 5, i.e. cavities, 23) of the conductive base structure (21), removing the multiple first metal layers (Figure 11) and arranging a first insulating layer (28) between each of the metal layers (Figure 26).  Duplication of forming second metal layers has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04 VI B).  
Hemmi differs from the claimed invention in that Hemmi discloses forming contact elements (abstract) and fails to disclose the claimed stator and rotor.  
In the same or similar field of forming three-dimensional laminate machine structures, Whitney discloses that fabrication techniques such as electroplating can be utilized to form complex devices including gas turbines (Introduction).  As evidenced by Fréchette, gas turbines are inclusive of components such as stators and rotors.  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising forming stator or rotor laminate portions because Whitney discloses that laminate machines such as gas turbines can be formed by a variety of fabrication techniques such as electroplating.  It would have been obvious to 
Regarding claims 23-24, repeating the forming on the same base sheet would be an obvious engineering design choice in order to reduce costs (i.e. reuse of substrate). Performing the forming on a second base would also be an obvious engineering design choice to avoid any undesirable cleaning due to preparing the base for the following forming.
Regarding claim 15, Hemmi discloses forming a mold form ([0042], 22b = mask to the base sheet).
Regarding claim 18, Hemmi does not indicate if multiple element sets are formed simultaneously, however, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP § 2144.04 IV C).  Moreover, performing the electroforming of elements simultaneously would have been obvious to one of ordinary skill to practice production efficiency and reduce production costs. 
Regarding claim 19, Whitney discloses the formation of gas turbines for example which are inclusive of elements such as rims, hub and spokes.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemmi et al. (US 2016/0115610), in view of Whitney et al. (“Pop-up book MEMS” J. Micromech. Microeng. 21, 2011, 115021) in view of Abe et al. (US 2017/0362728).
Regarding claim 17, Hemmi discloses the claimed invention as applied above.  Hemmi fails to disclose applying a conductive treatment to the at least one exposed region prior to the electroforming.  The conductive base material of Hemmi is stainless steel and therefore already electrically conductive to perform electroforming, however, it is known in the same field of electroforming components, forming a conductive seed layer (2) to a substrate to render the .  

Response to Arguments
Applicant's arguments filed 12 November 2021 have been fully considered but they are not persuasive. New grounds of rejection are necessitated by amendment and presented above in regards to independent claim 21.  The remarks on pages 6-8 will therefore not be addressed at this time as they are directed towards grounds of rejection that have been withdrawn in view of Applicant’s amendment.  
On pages 9-12, the remarks are directed towards the grounds of rejection including Hemmi et al. and Whitney et al.  The argument states that the combination does not disclose arranging a first insulating layer between ….to define a layered rotor in the electrical machine. The remarks acknowledge the gas turbine teaching of Whitney, but the remarks indicate that the reference makes no further mention of turbine engines and therefore does not disclose the claimed invention.  The Examiner respectfully disagrees with this analysis.  Whitney discloses gas turbines as is acknowledged by the Applicant. The layering of Hemmi is relied upon for producing the method steps directed towards electroforming and arranging insulating layers.  The grounds of rejection include combining at least the layering and arranging of Hemmi to a complex structure such as the gas turbines of Whitney which are inclusive of a stator and rotor as evidenced by Fréchette et al. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795